              1   ROB BONTA                                PRISON LAW OFFICE
                  Attorney General of California           DONALD SPECTER - 83925
              2   MONICA N. ANDERSON                       STEVEN FAMA - 99641
                  Senior Assistant Attorney General        ALISON HARDY - 135966
              3                                            SARA NORMAN - 189536
                  DAMON MCCLAIN - 209508
              4   Supervising Deputy Attorney General      RANA ANABTAWI - 267073
                  RYAN GILLE - 262105                      SOPHIE HART - 321663
              5   IRAM HASAN - 320802                      1917 Fifth Street
                  Deputy Attorneys General                 Berkeley, California 94710
              6                                            Telephone: (510) 280-2621
                  455 Golden Gate Avenue, Suite 11000
              7   San Francisco, CA 94102-7004             Facsimile: (510) 280-2704
                  Telephone: (415) 703-5500                dspecter@prisonlaw.com
              8   Facsimile: (415) 703-58443
                  Ryan.Gille@doj.ca.gov                    Attorneys for Plaintiffs
              9

             10   HANSON BRIDGETT LLP
                  PAUL B. MELLO - 179755
             11   SAMANTHA D. WOLFF - 240280
                  LAUREL O’CONNOR - 305478
             12   DAVID CASARRUBIAS - 321994
                  425 Market Street, 26th Floor
             13
                  San Francisco, California 94105
             14   Telephone: (415) 777-3200
                  Facsimile: (415) 541-9366
             15   pmello@hansonbridgett.com
             16
                  Attorneys for Defendants
             17

             18
                                             UNITED STATES DISTRICT COURT
             19
                                       NORTHERN DISTRICT OF CALIFORNIA
             20
                                                  OAKLAND DIVISION
             21

             22 MARCIANO PLATA, et al.,                    CASE NO. 01-1351 JST
             23                                            JOINT CASE MANAGEMENT
                               Plaintiffs,                 CONFERENCE STATEMENT
             24
                        v.                                 Judge:    Hon. Jon S. Tigar
             25                                            Date:     April 29, 2021
                  GAVIN NEWSOM, et al.,                    Time:     9:00 a.m.
             26                                            Crtrm.:   6, 2nd Floor
                               Defendants.
             27

             28

                                                 -1-                                  Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1         The parties submit the following joint statement in advance of the April 29, 2021
              2 Case Management Conference.

              3         Plaintiffs’ Introduction: Plaintiffs are encouraged that COVID-19 cases statewide
              4 have remained low since the last Case Management Conference. We are also eager for

              5 medical services and prison programs to resume in a safe manner, and for our focus to

              6 return to ensuring constitutionally adequate medical care. We believe the biggest hurdle to

              7 achieving these goals is the low rate of vaccination among CDCR and CCHCS staff.

              8         Defendants’ Introduction: Defendants continue taking steps to ensure that life for
              9 incarcerated persons returns to what it was before March 2020. As of the time of this

             10 filing there are only 13 active COVID-19 cases statewide. CDCR and CCHCS continue to

             11 vaccinate incarcerated persons and staff with impressive speed and success: over half of all

             12 incarcerated persons (58.2% as of April 25, 2021) are fully vaccinated (with another 11.3%

             13 partially vaccinated).1 CDCR and CCHCS are also developing and implementing

             14 strategies to increase vaccine acceptance rates among incarcerated persons and staff. As

             15 Defendants continue to effectively mitigate the introduction and spread of COVID-19

             16 within the facilities, Defendants are optimistic that the parties can return their focus to the

             17 more general delivery of constitutionally adequate medical care on a system-wide basis.

             18 I.      VACCINES
             19         As of April 23, 2021, 97% of all incarcerated people have been offered at least one
             20 dose of the vaccine, 2 and 71% of those offered have accepted the vaccine. This amounts

             21 to 70% percent of the incarcerated population having received at least one dose of the

             22 vaccine. Vaccination rates of medically high-risk incarcerated people are as follows: 99%

             23 of all COVID-19-naïve patients aged 65 or older have been offered the vaccine, and they

             24 accepted at a rate of 90%; 99% of all COVID-19-naïve patients with a COVID-19

             25

             26   1
                        See https://www.cdcr.ca.gov/covid19/population-status-tracking/.
             27   2
                       According to the Receiver’s office, most of those who have not been offered the
             28
                vaccine have either been out–to-court or have not yet completed the 14-day quarantine
                period required after arriving in CDCR’s reception centers.
                                                 -2-                                        Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 weighted risk score of 6 or higher have been offered the vaccine, and they accepted at a

              2 rate of 91%; and 99% of COVID-19-naïve patients with a COVID-19 weighted risk score

              3 of 3 or higher have been offered the vaccine, and they accepted at a rate of 84%.

              4 Additionally, as of April 23, 2021, at least 44% of staff who work in CDCR’s institutions

              5 have been given at least one dose of the COVID-19 vaccine. Employees and incarcerated

              6 people are still required to wear personal protective equipment and practice physical

              7 distancing even after receiving the vaccine.

              8         Plaintiffs’ Position:
              9         Patients
             10         We continue to be pleased with CCHCS’s efforts to offer COVID-19 vaccination to
             11 incarcerated people. CCHCS data as of April 26 shows that 97% of the approximately

             12 95,600 people in CDCR custody have been offered a vaccine.3 It also shows that 60% of

             13 the population is fully vaccinated, and another 10% have received one dose of a two-dose

             14 regimen, so will be fully vaccinated within 30 days. The reported vaccination rates among

             15 residents most at risk of serious complications if infected with COVID-19 are even more

             16 encouraging. For example, nearly 90% of those age 65 or older are or very soon will be

             17 fully vaccinated, according to the data.

             18         The data also shows that approximately 30% of the CDCR population has so far
             19 refused vaccine.4 Approximately one-third of those persons, or approximately 10% the

             20 overall population, are resolved COVID patients, and thus have some natural immunity

             21 against reinfection. We appreciate that CCHCS has re-offered, and continues to re-offer,

             22 vaccine to those who have hesitated or refused to be vaccinated. We are hopeful that

             23

             24
                  3
                        Most of those who have not been offered vaccine are out-to-court and thus not
             25 available, or have not completed the 14 day quarantine period for Reception Center new

             26 arrivals that is required before vaccine can be offered.
             27   4
                       At 10 of the 35 prisons, the refusal rate is approximately 40% or higher, with the
             28
                highest such rate being 49%. There are a few “yards” at some of those prisons in which
                the refusal rate is greater than 50%.
                                                 -3-                                    Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 lessons learned from the prison with the lowest refusal rate among incarceration people

              2 (Correctional Training Facility, at which only 9% have refused), which CCHCS has shared

              3 with the other prisons, will result in increased vaccinations elsewhere, particularly at those

              4 prisons where nearly 40% or more of the population declined vaccine. In another effort to

              5 increase vaccination rates, CCHCS this week is conducting “town halls” with incarcerated

              6 persons at California State Prison, Los Angeles County (LAC). We support all these

              7 efforts, and appreciate that CCHCS invited us to participate in the LAC town halls.

              8         Vaccinations have clearly had a very positive impact on the number of COVID
              9 cases in the prisons, and the number who suffer serious complications or die. So too has

             10 the decrease in COVID-19 in California generally,5 and the continuing virus-reduction

             11 measures such as resident and staff testing, the use of quarantine and isolation, and the

             12 wearing of face-coverings. Due to these factors, the number of reported active COVID

             13 cases has steadily decreased in recent months, particularly in March and April.6 The

             14 number of COVID-related hospitalizations and deaths also have dropped substantially. As

             15 of April 22, CCHCS said no patients were in acute care hospitals for COVID-related

             16 conditions.7 There were four COVID-related deaths in March, and one so far in April (all

             17

             18
                  5
                        CCHCS says that significant outbreaks in the prisons have all occurred when there
             19
                have been significant numbers of cases in the surrounding communities. Currently,
             20 California has the lowest COVID case rate in the continental USA. See
                https://www.sfgate.com/bayarea/article/2021-04-California-CDC-data-lowest-case-rate-
             21 US-16120284.php.

             22   6
                        CCHCS says that two dozen patients have been diagnosed with COVID-19 after
             23 being fully vaccinated, that four of those were hospitalized, and none have died. Active
                  cases currently do not include those who test positive again after having already had, and
             24 recovered from, COVID. CCHCS says there have been approximately 370 such patients

             25 since the pandemic began, and that none of those patients have died.

             26   7
                       CCHCS reports four patients are in sub-acute long term care facilities due to
             27
                COVID-related conditions. We believe these patients were diagnosed with COVID-19
                before the vaccine became available.
             28

                                                 -4-                                      Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 were unfortunately unvaccinated at the time of their initial diagnosis), compared to

              2 approximately 50 deaths each this past December and January.

              3         Staff
              4         The lower rates of COVID-19 vaccination among staff remain a great concern.
              5 Staff are vectors of infection, and community (aka herd) immunity in a prison must

              6 account for them, not just residents. A Centers for Disease Control and Prevention study

              7 has recently shown that a single unvaccinated staff member can infect many in a

              8 congregate living setting, even where most residents are vaccinated, and that those

              9 infections can cause death, including among the vaccinated.8 In addition, staff infections

             10 dramatically and negatively impact prison programming, including medical services. For

             11 example, at Richard J. Donovan last week, the prison was placed on a COVID “Tier One”

             12 program, the most restrictive available, because more than three staff members were

             13 reported to have tested positive for COVID (there have been no positive cases among

             14 residents for weeks). As a result, per the prison’s own report, all incarcerated persons’

             15 outdoor exercise time was limited, cell feeding was required, and healthcare appointments

             16 were limited. Similarly, at California State Prison -- Sacramento, four staff members

             17 testing positive resulted in over 650 incarcerated people being put on quarantine status and

             18 having their access to healthcare and programming disrupted as a result.
             19         Based on April 22 statewide data, CCHCS reports that even though vaccination has
             20 been available to all CDCR staff for months, only 40% of staff are fully vaccinated and

             21 another 4% have received one dose. At five prisons, less than 30% of staff have received a

             22 dose of vaccine.9 There is no prison at which 60% or more of staff have received

             23

             24   8
                        Roni Caryn Rabin, “An unvaccinated worker set off an outbreak at a U.S. nursing
             25 home where most residents were immunized,” New York Times, April 21, 2021, at
                https://www.nytimes.com/2021/04/21/health/vaccine-nursing-homes-infections.html.
             26
                  9
             27
                        These prisons, and the percentages of staff who have received at least one dose of
                  vaccine, are California Correctional Center (29%), California Correctional Institution
             28

                                                 -5-                                      Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 vaccine.10

              2         CCHCS says that some staff may prefer being vaccinated by their own or another
              3 community provider, and that more staff may become vaccinated now that all in California

              4 are eligible to receive vaccine. It also says it is considering whether people who are fully

              5 vaccinated can be safely exempted from routine surveillance testing, which might be an

              6 incentive for additional staff to receive the vaccination. It also said last week it would

              7 appreciate further support from employee bargaining units to encourage vaccination.

              8         Finally, CCHCS last week said it continues to discuss whether COVID-19
              9 vaccinations should be mandated for staff. In that regard, California’s public universities

             10 will require students, faculty, and staff on its campuses to be vaccinated this fall.11 We

             11 believe that the time has come for the Receiver and CDCR to protect the interests of the

             12 incarcerated population, their employees and the community by requiring that all staff be

             13 vaccinated.

             14         Defendants’ Position: The COVID-19 vaccine is now available to every person age
             15 16 and older nationwide. Defendants and CCHCS have worked tirelessly with the state to

             16 ensure sufficient vaccine allocation to provide each person in CDCR’s institutions the

             17 opportunity to get vaccinated against COVID-19. Defendants and CCHCS remain

             18 committed to vaccinating CDCR’s incarcerated population and staff as quickly as possible
             19 consistent with public health guidelines and based on supplies received from the federal

             20 government, and Defendants are redoubling their efforts to encourage people who initially

             21

             22

             23 (29%), High Desert State Prison (20%), Pelican Bay State Prison (25%), and Pleasant
                  Valley State Prison (29%).
             24
                  10
                        The Correctional Training Facility, where 59% of staff having received a dose of
             25 vaccine, has the highest rate, per CCHCS data.

             26   11
                        See Jocelyn Gecker, “California’s public universities to require COVID-19
             27 vaccine,” Associated Press, April 21, 2-21, available at https://apnews.com/article/us-
                  news-health-education-california-coronavirus-vaccine-
             28 28a4729ef178edad794d4362c5f2482a

                                                 -6-                                       Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 declined the vaccine to consider accepting it. In the meantime CCHCS and CDCR are

              2 taking precautionary measures to ensure their safety. For example, the following changes

              3 are contemplated in a forthcoming revised version of the movement matrix, which governs

              4 all movement of CDCR’s incarcerated population: precautionary post-transfer quarantine

              5 of incarcerated people who have not yet been vaccinated must be done in cells with solid

              6 doors, and incarcerated people with COVID-19 risk scores of three or more cannot be

              7 transferred to certain institutions. CCHCS and CDCR are also analyzing efforts made at

              8 institutions with the highest vaccine acceptance rates to identify additional strategies for

              9 increasing vaccine acceptance. The Correctional Training Facility, which has the highest

             10 acceptance rate among patients, described its efforts to CDCR and CCHCS officials to

             11 assist them in identifying effective strategies.

             12         The parties agree that impressive progress has been made towards the goal of
             13 vaccinating as many people who live and work in CDCR institutions as possible—CDCR

             14 and CCHCS are nearing 100,000 individuals vaccinated. When the State first started its

             15 vaccination efforts in late December, CDCR had over 10,000 active COVID-19 cases

             16 among its staff and patients. That number has now fallen to 13. As a result, programming

             17 has increased and in-person visits have resumed with necessary safety precautions.

             18         To increase staff participation in its COVID-19 vaccine program, CCHCS is
             19 formulating plans to increase access to the vaccine and decrease the time staff must

             20 currently wait to receive the vaccine. To this end, open vaccine clinics will be held at each

             21 institution for a minimum of five days during the month of May. These clinics will cover

             22 all shifts and will be open to all staff. CCHCS will then end its current practice of offering

             23 staff vaccine appointments through email, and is considering the appropriate frequency of

             24 vaccine clinics at each institution after May. The plan includes heavy advertisement of

             25 these clinics to ensure that staff are aware of them and to encourage staff participation.

             26 Defendants are hopeful this new plan will make vaccines more easily accessible and
             27 increase acceptance rates among staff.

             28         On April 16, 2021, CDCR and CCHCS issued a memorandum to all staff informing
                                                 -7-                                       Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 them of a supplemental-paid-sick-leave program consistent with California Labor Code

              2 Sections 248.2 and 248.3. The program applies retroactively to January 1, 2021, and

              3 permits staff to take time off to receive the COVID-19 vaccine. Under the program, staff

              4 can also receive paid sick leave if they experience symptoms after receiving the vaccine or

              5 if they need to quarantine, isolate, or receive medical treatment in connection with

              6 COVID-19 symptoms. Significantly, under this program, full time employees may receive

              7 up to 80 hours of leave at their regular rate of pay. This leave is in addition to any other

              8 paid leave to which employees may be entitled. Defendants are hopeful that this program,

              9 along with the other measures, will encourage more institution-based employees to accept

             10 the vaccine.

             11         Additionally, on April 21, 2021, CCPOA, CCHCS, and CDCR announced the
             12 creation of a COVID Mitigation Advocate Program. The program requires each institution

             13 to form a COVID Mitigation Team to “provide ongoing education to staff, at the peer

             14 level, on the importance of COVID compliance, the latest CDCR and CCHCS COVID-19

             15 policies, the importance of mask-wearing and physical distancing, precautions that should

             16 be taken outside of work, testing, and the vaccination program.” The COVID Mitigation

             17 Teams will be comprised of an unlimited number of staff volunteers who will be trained on

             18 COVID education, death rates, mask compliance, vaccination information, best practices,
             19 innovation strategies, and the various communication methods available.

             20         As noted above, at least 44% of CDCR and CCHCS employees who work in the
             21 prisons have received at least one dose of a COVID-19 vaccine. CCHCS believes a

             22 number of staff may be receiving the vaccine outside CDCR now that it is available to the

             23 general population. On April 23, CCHCS informed the parties that it is working with the

             24 California Department of Public Health to identify additional staff who have been

             25 vaccinated outside CDCR and will update its data accordingly.

             26         The State continues to educate staff and patient populations on the benefits of the
             27 COVID-19 vaccine to encourage its continued acceptance. Staff and incarcerated people

             28 can still request the vaccine even if they initially opted not to accept it. Consistent with

                                                 -8-                                       Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 Centers for Disease Control and Prevention guidelines, CDCR continues to require staff

              2 and incarcerated people to wear masks, practice social distancing, and participate in

              3 regular COVID-19 testing as frequently as twice per week, regardless of their vaccination

              4 status.

              5           Regardless of vaccine acceptance rates, CDCR takes compliance with COVID-19
              6 safety protocols seriously. CDCR has been monitoring staff and incarcerated people’s

              7 compliance with face covering and physical distancing protocols since June 2020, and has

              8 been recording instances of staff discipline for noncompliance with these protocols since

              9 December 2020. CDCR provided this data to Plaintiffs’ counsel. CDCR also assists the

             10 Office of the Inspector General in gathering data for its face covering and physical

             11 distancing compliance reports, the first of which was issued in October 2020. CDCR and

             12 CCHCS continue to reiterate compliance expectations to all staff. And CDCR remains

             13 committed to working in partnership with the Receiver’s office and CCHCS to achieve

             14 their shared goal of keeping each person in and around CDCR’s institutions safe.

             15 II.       POPULATION REDUCTION
             16           Plaintiffs’ Position: CDCR’s total in-custody population as of April 21 was
             17 approximately 95,600, substantially lower than the approximately 123,000 in mid-March,

             18 2020.12 That said, the current total represents an increase of more than 1,000 since mid-
             19 February of this year, and there are approximately 10,000 people in county jails who are

             20 sentenced and pending transportation to CDCR.

             21           Limiting population remains crucial, even though active cases of COVID-19
             22 infection among CDCR residents have thankfully dwindled in recent weeks. First,

             23

             24

             25
                  12
                       Compare Cal. Dep’t of Corr. & Rehab., Weekly Report of Population, April 21,
                2021, available at https://www.cdcr.ca.gov/research/wp-
             26 content/uploads/sites/174/2021/04/Tpop1d210421.pdf with Weekly Report of Population,
             27
                March 18, 2020, available at https://www.cdcr.ca.gov/research/wp-
                content/uploads/sites/174/2020/03/Tpop1d200318.pdf .
             28

                                                 -9-                                      Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 according to April 21 CCHCS data, thousands of beds must continue to be set aside (and

              2 left empty), so that they can be used to house the thousands of people who continue to be

              3 quarantined either due to exposure to a confirmed COVID-19 patient (typically a staff

              4 member currently) or for precautionary purposes, as is done for all who transfer between

              5 prisons.13 For this reason alone, and especially given the increasing in-custody population,

              6 CDCR must at the least continue its early release program for some who are within 180

              7 days of release. (CDCR’s most recently provided data shows that between March 11 and

              8 April 14, 461 people left prison early under this program.)

              9         Further serious COVID-19 outbreaks also remain possible in CDCR. Tens of
             10 thousands of incarcerated people and prison staff are unvaccinated. Further, it is not

             11 known how long vaccine or previous infection-conferred protection from serious COVID-

             12 19 complications lasts, or when booster shots, if necessary, will be available. Finally,

             13 those who are unvaccinated, both in and out of prison, may harbor coronavirus infections

             14 that could transform into more dangerous and more contagious variants, which could break

             15 through existing vaccinations.14

             16          Given that further outbreaks are possible and that the prisons are the ideal
             17 environment for the virus to spread, Defendants must have a plan to promptly reduce the

             18 prison population should there be another spike in COVID-19 infections and COVID-
             19

             20
                  13
                        This precautionary quarantine is part of the Movement Matrix measure which
             21 minimize the risk of COVID-19 spreading from one prison to another due to incarcerated

             22 person movement, and thus reduce the risk of another disaster of the kind that occurred at
                  San Quentin in late spring and early summer 2020.
             23
                  14
                        See Sheryl Gay Stolberg and Annie Karni, “Nation Faces ‘Hand-to-Hand Combat’
             24 to Get Reluctant Americans Vaccinated,” New York Times, April 21, 2021 (“The fear is

             25
                that even as some regions like New England race toward broad immunity, others will
                harbor coronavirus infections that could transform into more dangerous and more
             26 contagious variants, which could break through existing vaccinations”), available at
                https://www.nytimes.com/2021/04/21/us/politics/coronavirus-vaccine-rates.html.
             27

             28

                                                 -10-                                     Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 related serious complications and deaths.

              2         Defendants’ Position: As Plaintiffs note, CDCR’s population is 22% lower now
              3 than it was at the beginning of the pandemic in mid-March 2020. Additionally, CDCR’s

              4 institutions are currently occupied at 106.8% of design capacity.15 CDCR continues to

              5 release incarcerated people through the 180-day early-release program announced on July

              6 10, 2020. This program has resulted in 8,086 early releases as of April 22, 2021.

              7         As discussed in previous statements, CDCR implemented several population
              8 reduction measures early in the pandemic at a time when other protections were still being

              9 developed in accordance with public health guidelines that were changing rapidly. See,

             10 e.g. ECF No. 3558 at 5. These measures have resulted in 8,423 early releases since July

             11 2020. Now that more is known about the virus, population reduction is no longer the only

             12 safety measure available. As Dr. Spaulding opined, institutions can implement multiple

             13 evidence-based strategies to reduce potential harm. Decl. A. Spaulding, MD, MPH, Supp.

             14 Defs.’ Position on Quarantine and Isolation Space, ECF No. 3505 at 11-20. In the past

             15 nine months, among many other measures, CDCR and the Receiver’s office identified and

             16 set aside space devoted to quarantine and isolation, developed and implemented a

             17 movement matrix that sets forth strict testing and quarantine protocols, made face

             18 coverings and physical distancing mandatory, and implemented strict and frequent testing
             19 protocols for the early detection of COVID-19. Defendants have detailed their robust

             20 response to the COVID-19 pandemic in filings submitted to the Court over the past nine

             21 months, and continue to report updates to this end in case management conference

             22 statements. See, e.g., Joint Brief on Quarantine, ECF No. 3502 at 33-39 and Decl. C.

             23 Gipson Supp. Defs.’ Opp’n to Pl.’ Position on Quarantine in Housing Units with Shared

             24 Air Space, ECF No. 3508.

             25         Ultimately, Defendants recognize that population reduction is one component of a
             26
             27   15
                        See CDCR’s Weekly Report of Population as of April 21, 2021 at
             28
                https://www.cdcr.ca.gov/research/wp-
                content/uploads/sites/174/2021/04/Tpop1d210421.pdf.
                                                 -11-                                   Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 multi-pronged approach to a novel and complex public health emergency. And CDCR and

              2 CCHCS’s efforts have been fruitful, as the greatly reduced number of active COVID-19

              3 cases among CDCR’s incarcerated population demonstrates. Nonetheless, CDCR and

              4 CCHCS continue to improve and supplement existing safety measures so that staff are

              5 prepared to respond to future outbreaks.

              6 III.     QUARANTINE AND ISOLATION
              7          Plaintiffs’ Position: As case counts sink and transfers rise, CCHCS has modified
              8 the set-aside space at each prison based on the significantly reduced need for isolation of

              9 positive cases and quarantine of suspected cases, and the significantly enhanced need for

             10 post-transfer precautionary quarantine. See Order to Set Aside Quarantine and Isolation

             11 Space, July 22, 2020, ECF No. 3401 at 4 (“The Receiver will continually monitor whether

             12 isolation and quarantine space reserves are appropriate in light of changing circumstances.

             13 He will advise the parties if he believes reserve levels should be modified at a particular

             14 institution”). These modifications were accompanied by two crucial measures: if an

             15 outbreak occurs, movement into the affected prison will be immediately modified to allow

             16 adequate quarantine space; and CCHCS will continue to monitor the use of this space and

             17 weigh its adequacy. Given the accompanying measures, Plaintiffs support this effort and

             18 will continue to review the data and raise any concerns with CCHCS and, if necessary, the
             19 Court.

             20          CCHCS administrator Tammy Foss continues to report on her prison-by-prison
             21 review of the use of quarantine status and the set-aside space, documenting decreasing use

             22 of quarantine for exposure (approximately 1,000 as of the last report) and increasing use of

             23 precautionary quarantine (more than 4,000 as of the last report).

             24          As more quarantine space is used for post-transfer precautionary quarantine, it
             25 remains vital for institutions to properly utilize quarantine space without combining

             26 multiple post-transfer cohorts in one shared air space. On April 1, 2021, Plaintiffs raised
             27 concerns about multiple post-transfer quarantine cohorts being housed together in a dorm

             28 space at CCC. Plaintiffs had also raised concerns about multiple cohorts being housed

                                                 -12-                                     Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 together in a dorm with shared air space at CRC. On April 9, 2021, CDCR and CCHCS

              2 issued a revised Screening and Testing Matrix for Patient Movement, and on April 16,

              3 2021, CDCR and CCHCS responded to Plaintiffs’ query, acknowledging that at some

              4 institutions, there were discrepancies in the interpretation of the quarantine requirements

              5 for pre- and post-transfer, but that clarification and further training were given to the

              6 institutions to ensure cross-contamination errors do not occur in the future. We appreciate

              7 Defendants’ candor and the steps they have taken to ensure that post-transfer quarantine

              8 housing is conducted safely going forward. We are concerned, however, that once again

              9 neither CDCR nor CCHCS appear to have been aware of these problems before we

             10 brought them to their attention. Plaintiffs are particularly concerned that there may be a

             11 pattern of errors in post-transfer quarantine housing given the issues we previously raised

             12 with such housing at CCWF, as discussed in the last case management conference

             13 statement.

             14         Defendants’ Position: As reported in the prior statement, Defendants are working to
             15 ensure that institutions comply with the Receiver’s isolation and quarantine guidance

             16 provided on December 4 and 18, 2020, by closely monitoring their use of reserved

             17 quarantine space. Due to a successful COVID-19 vaccination program, a rigorous testing

             18 and transfer policy,16 stringent policies regarding physical distancing and personal
             19 protective equipment, and aggressive COVID-19 surveillance testing and contract tracing,

             20 CDCR has experienced a significant and sustained decline in the number of active

             21 COVID-19 cases among incarcerated persons. This has resulted in the overwhelming

             22 majority of the reserved quarantine spaces, including large numbers of cells with solid

             23 doors, sitting empty.

             24         CDCR recently prepared an updated “Roadmap to Reopening” (Roadmap), attached
             25 here as Exhibit A, which sets forth CDCR and CCHCS’s approach to reopen statewide

             26
             27
                  16
             28
                      Significantly, according to CCHCS, CDCR has not encountered a single positive
                  COVID case vis-à-vis inter-facility transfers as a result of these protocols.
                                                 -13-                                      Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 operations consistent with public health guidance. As CDCR follows its Roadmap and

              2 resumes more normal programming, there is an urgent need for celled housing in which

              3 post-transfer precautionary quarantine and testing can be safely conducted. CCHCS and

              4 CDCR have worked together to identify portions of reserved quarantine space at particular

              5 institutions that can be used for post-transfer quarantine. In the meantime, aggressive

              6 COVID mitigation strategies, such as ongoing surveillance testing, will continue. If

              7 surveillance testing detects an outbreak at an institution, movement will be immediately

              8 modified so that adequate quarantine space is available for exposed patients. CCHCS will

              9 continue to monitor the use of all reserved quarantine space on a regular basis and make

             10 adjustments as necessary.

             11 IV.     HOUSING UNIT VENTILATION
             12         Plaintiffs’ Position: On March 24, Defendants described various measures
             13 underway or planned to evaluate and improve housing unit ventilation with regard to

             14 minimizing COVID-19 transmission. See ECF No. 3566 at 19:5-20:12. On April 14, we

             15 requested certain information and a meeting regarding these efforts. Specifically, we

             16 asked for an update regarding installation of MERV-13 filters in CDCR housing units’ air

             17 handling units, including a list that shows, for each prison and its housing units, the

             18 number or grade of MERV filter currently being used in the air handling units, and, if
             19 MERV-13 is not being used, why such is not being used and whether an upgrade to 13 is

             20 planned (and if so, when). We also asked for an update on the work of the “ventilation

             21 workgroup.” Finally, we asked for an update on the system-wide inspection and

             22 evaluation of each prison’s ventilation systems being done by CDCR Plant Operations

             23 staff, a copy of any completed inspection report, and the schedule for completing any that

             24 remain pending. We asked for all information by April 22. On April 21, defendants

             25 stated that information was still being gathered, and that they would not be able to provide

             26 it by our requested date. We believe housing unit ventilation continues to be an important
             27 concern.

             28         Defendants’ Position: Defendants received Plaintiffs’ request and are compiling
                                                 -14-                                      Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 relevant information. Defendants will respond to Plaintiffs’ request when the data is

              2 available.

              3 V.      RESUMPTION OF SERVICES
              4         Plaintiffs’ Position:
              5         Medical Clinics
              6         As a result of the pandemic, medical clinic operations have been significantly
              7 impacted. While medication distribution has continued, and nurses typically have seen

              8 patients who submit requests for care, many of those appointments take place not in clinics

              9 but housing units. Medical providers (e.g., doctors), have been seeing some patients, but

             10 not nearly as many as previously; many appointments are deferred, or conducted by

             11 reviewing the patient’s records, and many take place in locations other than a clinic. We

             12 believe there is a large unmet need for face-to-face medical provider services, and the need

             13 for such services could be greater still given recent information that some who have had

             14 COVID-19 require greater amounts of medical services even months after infection.17 In

             15 this regard, on April 1, we asked CCHCS for information about the status of any Care

             16 Guide or other approach to identifying and caring for long-haul COVID patients. On April

             17 27, CCHCS responded, saying among other things that its providers received training on

             18 long-haul COVID by an outside specialist, and that while there are currently no specific
             19 national guidelines for the screening or management of patients following COVID-19

             20 infection as it relates to post-acute sequela, providers are aware of the need to manage

             21 these patients.

             22         CCHCS says it has been working with CDCR on re-opening its clinics. It says
             23 identifying acceptable space is a challenge, in that some clinics had operated in cramped

             24 quarters. The timeframe for reopening clinics, according to CCHCS, is the coming

             25

             26
                  17
                        See Pam Belluck, “Patients With Long Covid Face Lingering Worrisome Health
             27 Risks, Study Finds,” New York Times, April 22, 2021, available at

             28
                  https://www.nytimes.com/2021/04/22/health/covid-patients-health-risks-long-
                  term.html?searchResultPosition=27.
                                                 -15-                                    Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 months. We will discuss this further with CCHCS, especially since late last week a

              2 “Roadmap to Reopening” was provided. While we are still reviewing that document, it

              3 appears once the least restrictive Phase is reached upon there being no COVID outbreak

              4 for 28 days, resumption of clinic operations lies almost entirely in the discretion of local

              5 prison officials, with no provision for formal assessment by regional or headquarters

              6 managers. It also appears that no direction or guidance is provided regarding seemingly

              7 fundamental operations questions, such as how patient holding tanks and waiting areas in

              8 clinics should be used if social distancing remains required.

              9         Specialty Services
             10         Many necessary and ordered specialty services have been delayed during the
             11 pandemic. Consistent with this fact, the CCHCS Dashboard shows red zone compliance

             12 percentages for high, medium, and routine specialty services, with overall statewide

             13 percentages averaging approximately 50% to 60%. CCHCS acknowledges that there is a

             14 backlog, said it is working on it, and will provide data quantifying the backlog for various

             15 specialty services. In addition to backlogged ordered services, we believe there are many

             16 patients for whom providers have deferred ordering routine specialty services during the

             17 pandemic. For example, the Roadmap to Reopening provided late last week implies that

             18 services related to cancer screening may not have been ordered at points during the
             19 pandemic.

             20         Emergency Response Improvement Project
             21         Approximately two years ago, CCHCS undertook a necessary project to improve
             22 emergency response medical care and documentation. The project involves revised

             23 policies and procedures, and a plan to provide new equipment and extensive training to

             24 nursing and other staff at each prison. The schedule called for most prisons to receive the

             25 training, and then implement the new policies and procedures, by the end of 2020.

             26         Unfortunately, the pandemic interrupted the training and implementation schedule,
             27 such that staff at 15 prisons have not received training, according to CCHCS. In addition,

             28 CCHCS also recently said that of the 20 prisons that received training, only one completed

                                                 -16-                                      Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 necessary implementation and certification requirements. CCHCS plans to re-start this

              2 improvement project. To that end, it told us last week it intends to do what is needed to

              3 finish implementation at the 19 prisons that have received training, and has scheduled

              4 training to begin between May and September at five of fifteen prisons that still need it.

              5 The schedule for the remaining prisons, per CCHCS, is to be determined. As such, a final

              6 completion date for this necessary project is not yet known, but given implementation and

              7 certification requirements it is likely to be late 2022 at the earliest.

              8         Integrated Substance Use Disorder Treatment (ISUDT)
              9         As designed, the CCHCS / CDCR ISUDT consists of medication assisted treatment
             10 (MAT) as necessary, individual and group counseling and therapy, and clustering patients

             11 in particular housing units so as to create therapeutic communities. To its credit, CCHCS

             12 when the pandemic began explicitly directed that MAT continue and that patients continue

             13 to be evaluated and placed in the program if appropriate.

             14         We reported in late 2020 that there was a massive backlog of patients pending an
             15 initial addiction medicine appointment, which is necessary to begin MAT. See ECF No.

             16 3487 at 21:19-22:4, and ECF 3501 at 23:10-20. Since then, we are pleased to report that

             17 CCHCS data shows that the number of backlogged appointments, while still large, has

             18 slowly but steadily decreased. Specifically, as of March 23, the most recent date for which
             19 CCHCS has provided data, the number of overdue initial addiction medicine appointments

             20 has been reduced by more than 2,000 compared to late November. Relatedly, since then

             21 the number of people receiving MAT has increased by almost 3,000, and now totals more

             22 than 9,200. Given that MAT is life-saving and life-changing for many, we very much

             23 appreciate the work that has been done in this area by many at CCHCS and CDCR, and

             24 that such work will continue until the current backlog of approximately 4,000 patients is

             25 eliminated.

             26         The pandemic unfortunately has for the time being stopped the group therapy and
             27

             28

                                                 -17-                                      Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 clustered-housing elements of the ISUDT program.18 CCHCS said last week that in-

              2 person counseling groups will begin again, although dates for that were not available, and

              3 that it hopes that clustered-housing can be done as well.

              4         Programming and Visitation
              5         Plaintiffs recognize the importance of access to programming for incarcerated
              6 people, both in terms of general wellbeing and in terms of the ability to earn credits

              7 towards diminution of sentence. Plaintiffs also recognize the critical importance of access

              8 to visitation by family members and loved ones. We are encouraged that Defendants have

              9 begun to allow in-person visits. On April 22, Defendants in the Coleman case provided a

             10 revised “Roadmap to Reopening;” we are reviewing this document. Of course, the

             11 resumption of both programming and visitation must be done thoughtfully and carefully,

             12 with an awareness that this pandemic is not yet over, and that many staff and patients

             13 remain unvaccinated while also recognizing that these critical services are essential to the

             14 well-being of our clients. We will continue to review Defendants’ plans and progress and

             15 provide feedback as necessary.

             16         Defendants’ Position:
             17         Healthcare Services for the Incarcerated Population
             18         CDCR continues to partner with the Receiver’s office and CCHCS to safely return
             19 healthcare services to their pre-pandemic frequency, particularly now as COVID-19 cases

             20 remain low.

             21         Programming and Visitation
             22         CDCR’s institutions have begun resuming programming while keeping safety
             23 protocols in place, and continue to work towards their goal of returning to pre-pandemic

             24 programming. CDCR expects programming, credit-earning opportunities like testing, and

             25 resulting credit awards to continue to increase as COVID-19 cases remain at their lowest

             26
             27   18
                        According to CCHCS, about one-third of ISUDT patients are receiving written
             28
                materials, and a similar percentage receive one-to-one encounters with mental health
                clinicians, about their addiction.
                                                 -18-                                     Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 level since the beginning of the pandemic, the number of fully vaccinated incarcerated

              2 people increases, and CCHCS authorizes greater flexibility in movement and housing.

              3         Starting in November 2020, CDCR offered video visits to the incarcerated
              4 population while in-person visits were paused for over a year during the COVID-19

              5 pandemic. Defendants are cognizant of the impact this pause has had on the incarcerated

              6 population and their loved ones, and are pleased to report that in-person visits resumed on

              7 April 10, 2021, as planned.19 In an effort to protect each person visiting, residing, and

              8 working in its institutions, CDCR has implemented strict safety protocols for visitors

              9 including, but not limited to, the following requirements:

             10          visitors must provide proof of a negative COVID-19 test no longer than 72
             11            hours before the visit or receive a negative rapid test at the institution from
             12            healthcare staff onsite;
             13          incarcerated persons are rapid tested within 48 hours of their scheduled visits;
             14          symptom and temperature screenings are mandatory for all visits;
             15          procedure masks will be provided to each person in the visiting areas;
             16          visits are currently limited to one adult visitor per incarcerated person for one
             17            hour;
             18          visitors must maintain a minimum of 6 feet of separation, and physical contact is
             19            limited to a brief hug at the beginning and end of the visit.
             20 CDCR will continue to offer video visits in addition to in-person visits, and hopes this

             21 development will increase morale in the institutions.

             22 VI. OIG REPORTS REGARDING FACE COVERING AND PHYSICAL
                       DISTANCING MONITORING
             23
                        The parties received the Office of Inspector General’s report on Face Covering and
             24

             25

             26
                  19
                        All but two institutions resumed in-person visits on April 10, 2021: Calipatria State
             27 Prison resumed in-person visits on April 16, 2021, and the California Institution for

             28
                  Women will resume in-person visits on May 2, 2021. Resumption of visitation at these
                  two institutions was delayed due to COVID-19.
                                                 -19-                                      Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 Physical Distancing Follow-Up Monitoring and Updated Face Covering and Physical

              2 Distancing Follow-up Monitoring Plan at about 10:30 a.m. on April 27, 2021. The parties

              3 are in the process of reviewing these documents. They are attached as Exhibits B and C,

              4 respectively, at the OIG’s request.

              5

              6
                  DATED: April 27, 2021                    HANSON BRIDGETT LLP
              7

              8

              9                                        By: /s/ Paul B. Mello
                                                           PAUL B. MELLO
             10                                            SAMANTHA D. WOLFF
             11
                                                           LAUREL O’CONNOR
                                                           DAVID C. CASARRUBIAS
             12                                            Attorneys for Defendants
             13   DATED: April 27, 2021                    ROB BONTA
             14                                            Attorney General of California

             15

             16
                                                       By: /s/ Damon McClain
             17                                            DAMON MCCLAIN
                                                           Supervising Deputy Attorney General
             18                                            RYAN GILLE
             19                                            IRAM HASAN
                                                           Deputy Attorneys General
             20                                            Attorneys for Defendants
             21

             22

             23

             24

             25

             26
             27

             28

                                                 -20-                                 Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 DATED: April 27, 2021            PRISON LAW OFFICE
              2

              3
                                             By: /s/ Steven Fama
              4                                  STEVEN FAMA
              5                                  ALISON HARDY
                                                 SARA NORMAN
              6                                  SOPHIE HART
              7
                                                 RANA ANABTAWI
                                                 Attorneys for Plaintiffs
              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28

                                                 -21-                       Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
